—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered February 18, 1994, convicting him of criminal possession of stolen property in the fifth degree, possession of burglar’s tools, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress his statements to the police.
Ordered that the judgment is affirmed.
The defendant was arrested as he was removing radio speakers from a stolen truck. Upon being informed that he was under arrest, the defendant told the arresting police officer, "I didn’t steal the truck, I can’t drive,” and "I just took the speakers.” The defendant contends that the hearing court erred by denying suppression of these statements, which he made prior to receiving his Miranda warnings (see, Miranda v Arizona, 384 US 436).
The record reveals that the arresting police officer did not question the defendant prior to advising him of his rights. The defendant’s statements were made in response to being informed that he was under arrest. There is no evidence in the record that the police officer should have known that his arrest of the defendant was likely to elicit a response (see, People v Simmons, 210 AD2d 441; People v Pryor, 194 AD2d 749; People v Garrett, 177 AD2d 705). Thus, the branch of the defendant’s omnibus motion which was to suppress his statements to the police officer was correctly denied. Mangano, P. J., Miller, Thompson and Joy, JJ., concur.